DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JESUS N. RODRIGUEZ,
                             Appellant,

                                    v.

                        THE GEO GROUP INC.,
                              Appellee.

                              No. 4D20-2083

                              [March 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502020CA001718XXXXMB.

  Jesus N. Rodriguez, Lake City, pro se.

  Gregory A. Kummerlen of Wiederhold & Kummerlen, P.A., West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.